Case 1:17-cv-00038-WES-PAS Document 153 Filed 08/05/19 Page 1 of 3 PageID #: 2461



                        UNITED STATES DISTRICT COURT
                                      For the
                           DISTRICT OF RHODE ISLAND
  __________________________________________
                                             )
  NATIONAL LIABILITY & FIRE INSURANCE )
  CO. and BOAT OWNERS ASSOCIATION OF         )
  OF THE UNITED STATES                       ) Civil Action:
        Plaintiffs                           ) No: 17-cv-0038-S-PAS
                                             )
  v.                                         ) In Admiralty
                                             )
  NATHAN CARMAN                              )
        Defendant.                           )
  __________________________________________)

      DEFENDANT’S LR Cv 44 OBJECTION TO ATHENTICITY OF PLAINTIFFS’ TRIAL
                      EXHIBITS No. 32.1, No. 32.2 and No. 32.3


           Now comes the Defendant, Nathan Carman, and pursuant to Local Civil Rule LR Cv 44

  responds to Plaintiffs’ Local Rule Cv 44 Notice requesting that pursuant to F.R.E. 902 (12) and

  LR Cv 44 that Defendant admit the authenticity of Plaintiffs’ Trial Exhibits No. 32.1, No. 32.2

  and No. 32.3. Defendant objects to the authenticity 1 of Plaintiffs’ Trial Exhibits No. 32.1, No.

  32.2 and No. 32.3 as follows:

  Trial Exhibit No. 32.1:             Defendant objects to the authenticity of Plaintiff’s Trial Exhibit No

  32.1 on the grounds that Plaintiffs failed to serve Defendant a copy of Plaintiff’s Trial Exhibit

  32.1 with Plaintiffs’ Local Rule Cv 44 Notice “at least 21 days prior to trial” as required by LR

  Cv 44. Defendant further objects to the authenticity of Plaintiff’s trial exhibit No. 32.1 on the

  grounds that the Plaintiffs have failed to establish the foundation under F.R.E. 902(12) that if the




  1
     In accordance with LR Cv 44, this response and these objections are limited to objections to authenticity under
  F.R.E. Rule 902. Defendant maintains his previously lodged objections to these exhibits on the basis of F.R.Civ.P.
  37(c) and reserves the right to object on other grounds if and when the Plaintiff seeks to introduce these exhibits at
  trial.

                                                             1
Case 1:17-cv-00038-WES-PAS Document 153 Filed 08/05/19 Page 2 of 3 PageID #: 2462



  certification was falsely made, the signer would be subject to a criminal penalty in the country in

  which the certification was signed.

  Trial Exhibit No. 32.2:         Defendant objects to the authenticity of Plaintiff’s Trial Exhibit No

  32.2 on the grounds that Plaintiffs failed to serve Defendant a copy of Plaintiff’s Trial Exhibit

  32.2 with Plaintiffs’ Local Rule Cv 44 Notice “at least 21 days prior to trial” as required by LR

  Cv 44. Defendant further objects to the authenticity of Plaintiff’s trial exhibit No. 32.2 on the

  grounds that the Plaintiffs have failed to establish the foundation under F.R.E. 902(12) that if the

  certification was falsely made, the signer would be subject to a criminal penalty in the country in

  which the certification was signed.

  Trial Exhibit No. 32.3:         Defendant objects to the authenticity of Plaintiff’s Trial Exhibit No

  32.3 on the grounds that Plaintiffs failed to serve Defendant a copy of Plaintiff’s Trial Exhibit

  32.3 with Plaintiffs’ Local Rule Cv 44 Notice “at least 21 days prior to trial” as required by LR

  Cv 44. Defendant further objects to the authenticity of Plaintiff’s trial exhibit No. 32.3 on the

  grounds that the Plaintiffs have failed to establish the foundation under F.R.E. 902(12) that if the

  certification was falsely made, the signer would be subject to a criminal penalty in the country in

  which the certification was signed. Defendant further objects to the authenticity of Plaintiffs’

  trial Exhibit No. 32.3 on the grounds that Plaintiffs failed to give reasonable notice of their intent

  to offer the full-size original chart and failed to make the full-size chart and the certification

  available for inspection so that the Defendant had a fair opportunity to challenge them as

  required by F.R.E. 902(11) as incorporated by reference in F.R.E. 902(12).




                                                     2
Case 1:17-cv-00038-WES-PAS Document 153 Filed 08/05/19 Page 3 of 3 PageID #: 2463



                                                        Respectfully Submitted
                                                        On behalf of the Defendant,
                                                        Nathan Carman


                                                        /s/ David F. Anderson
                                                        David F. Anderson
                                                        Latti & Anderson LLP
                                                        30 Union Wharf
                                                        Boston, MA 02109
                                                        (617) 523-1000
                                                        DAnderson@LattiAnderson.com

  Dated: August 5, 2019


                           CERTIFICATE OF ELECTRONIC SERVICE

         I hereby certify that on the above date, I electronically filed the above pleading with the
  Clerk of the Court using CM/ECF system which will send notification of such filing(s) to all
  counsel of record for all parties.


                                                        /s/David F. Anderson
                                                        David F. Anderson




                                                   3
